The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed June 7, 2022. In virtue of this communication, claims 1-4, 6-13 and 15 are currently patentable. 

Allowable Subject Matter
Claims 1-4, 6-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Kwak (US 10241542 B2) and Heo et al. (US 9844152 B2) discloses a flexible display device is disclosed which includes: a display unit; a support unit configured to selectively support the display unit; a connection unit configured to attach together one edge of the display unit and one edge of the support unit; and a driving unit connected to the other edge of the display unit and the other edge of the support unit and configured to control a plurality of operations. The plurality of operations includes a first operation, which allows the display unit and the support unit to come in contact with each other and to maintain a relatively flattened state of the display unit, and a second operation which enables the display unit and the support unit to be separated from each other for stowage. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624